Citation Nr: 0512357	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a lung disorder, 
currently characterized as shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1964.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, after remand to the RO for additional 
development in April 2004, the veteran's case is once again 
before the Board for appellate adjudication.

The Board notes that, at the request of the veteran, he was 
scheduled to present testimony at a hearing on appeal at the 
RO on March 23, 2004.  However, the record includes evidence 
that the veteran canceled such hearing on March 12, 2004. As 
the record does not contain further indication that the 
veteran or his representative has requested that the hearing 
be rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.    

2.  Competent medical evidence of record does not relate the 
claimed hepatitis B, hepatitis C, and a lung disorder 
characterized by shortness of breath to military service.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  A lung disorder characterized by shortness of breath was 
not incurred in or aggravated by the veteran's service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued May 2001, October 
2003 and May 2004, the October 2001 rating decision, the May 
2002 statement of the case (SOC), the April 2004 Board 
remand, and the December 2004 supplemental statement of the 
case (SSOC).  In addition, the RO letters issued May 2001, 
October 2003 and May 2004; the May 2002 SOC; and the December 
2004 SSOC also provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in October 2001 before May 2004, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the statement of the case, and the supplemental 
statement of the case, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain listed diseases if manifested 
to a compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, per a June 2000 statement, the veteran contends 
that the claimed lung disorder, which he sustains is 
emphysema, is related to smoking which began during boot 
camp.  He also reports that he got Hepatitis B and C from air 
guns used for shots.

In this respect, the service medical records are negative for 
treatment or diagnoses of the claimed disorders during the 
veteran's active service of less than one year in duration.  
The post-service medical evidence includes a December 1998 VA 
general examination report which shows the veteran reported a 
history of cocaine and ethanol use which ended in February 
1998.  He was found to be positive for depression and drug 
abuse.  In addition, the December 1998 VA examination report 
also shows the veteran indicated he picked up smoking when he 
joined the Navy in 1963 and that he smoked until February 
1998, which was about 25 to 30 years of a pack of cigarettes 
a day.  He denied any chest pain but reported a history of 
shortness of breath with exertion.  He was diagnosed with 
moderate chronic obstructive pulmonary disease.

Records from various VA Medical Centers (VAMCs), including 
the San Diego and Orlando VAMCs, dated from 1998 to 2002 
describe the treatment the veteran received over time for 
various health problems, including hepatitis B and C, and 
respiratory problems.  Specifically, the San Diego records 
show the veteran had a history of cocaine, alcohol and 
methamphetamine abuse.  February 1998 notations show the 
veteran was addicted to cocaine, which he had smoked and used 
intravenously.  He used to buy needles by the case and 
cocaine by the kilo.  In addition, notations dated October 
1999, May 2000 and August 2000 show he had past medical 
history of hepatitis B and C, and alcohol and cocaine abuse.

Furthermore, November 2000 notations from the Orlando VAMC 
reveal the veteran indicated he was on oxygen while sleeping 
due to sleep apnea, and December 2000 notations show he was 
seen for nicotine abuse, and acute and chronic bronchitis.  
January 2001 VAMC notations also show the veteran was 
diagnosed with chronic obstructive pulmonary disorder (COPD), 
asthma, and coronary artery disease (CAD).  

An October 2004 VA examination report indicates the veteran 
was diagnosed with cocaine dependence, tobacco abuse, 
hypertension, CAD, alcohol abuse, hepatitis B and C, 
obstructive lung disease, and obstructive sleep apnea.  Upon 
examination of the veteran, the examiner indicated that the 
claimed hepatitis B and C infections were in his opinion more 
likely than not related to the veteran's illicit drug use.  
There was no data in the service medical records that allowed 
the examiner to relate the disabilities, without resorting to 
pure speculation, to his military duty.  The examiner further 
noted that it was well known that illicit drug use was a 
significant risk factor for contracting hepatitis B and C.  
Moreover, the examiner indicated that the veteran's dyspnea 
exertion, chronic cough and abnormal pulmonary function tests 
were likely due to a combination of tobacco and cocaine 
abuse.  The examiner noted that there was no evidence that 
allowed him to related COPD or obstructive sleep apnea in 
this veteran to his active military duty.  Upon subsequent 
pulmonary function testing, an addendum to the VA report was 
added which noted that the veteran presented evidence of 
severe obstructive ventilatory defect more likely than not 
secondary to tobacco abuse.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed hepatitis B, hepatitis 
C, and lung disorder characterized by shortness of breath is 
not warranted.  The evidence fails to include any objective 
medical evidence which tends to support the veteran's 
contentions.  As a matter of fact, the aforementioned October 
2004 VA examination report specifically links the claimed 
disorders to the use of illicit drugs and tobacco abuse, and 
finds that there is no evidence to support a nexus of the 
claimed disorders to the veteran's active service.

The Board has considered the veteran's arguments that the 
claimed hepatitis B and C, and the claimed respiratory 
disorder are related to his active service, including his 
contention that his respiratory disorder is related to 
tobacco use during service.  In this respect, the Board finds 
that, although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Furthermore, with respect to the claim 
of service connection for a lung disorder, the Board observes 
that legislation has been enacted which effectively prohibits 
service connection of death or disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during a veteran's period of active 
service for claims filed after June 9, 1998, as in this case 
(which was filed in December 1998).  See 38 U.S.C.A. § 1103 
(West 2002).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorders were not incurred in or 
aggravated by service, given that the evidence of record is 
completely devoid of evidence supporting the veteran's 
contentions.  As such, the Board finds that the evidence is 
not in at least relative equipoise, and that the reasonable 
doubt rule is not for application in this case.  The 
veteran's claims of service connection for hepatitis B, 
hepatitis C, and lung disorder characterized by shortness of 
breath are denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.

Service connection for a lung disorder characterized by 
shortness of breath is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


